 1
 2
 3
 4
                                                               JS-6
 5
 6
 7
                           UNITED STATES DISTRICT COURT
 8
               CENTRAL DISTRICT OF CALIFORNIA - SOUTHERN DIVISION
 9
10    JEFFREY GEDDES,                   )     NO. SACV 19-01871-JFW(AS)
                                        )
11                   Petitioner,        )
                                        )
12             v.                       )          JUDGMENT
                                        )
13    ORANGE COUNTY JUDGE MICHAEL       )
      MURRAY, et. al.,                  )
14                                      )
                     Respondent.        )
15                                      )
                                        )
16
17        Pursuant   to   the   Order       Accepting   Findings,   Conclusions   and
18   Recommendations of United States Magistrate Judge,
19
20        IT IS ADJUDGED that the Petition is denied and dismissed with
21   prejudice.
22
23             DATED: January 31, 2020.
24
25
26
                                              JOHN F. WALTER
27                                      UNITED STATES DISTRICT JUDGE
28
